Citation Nr: 0826317	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD), from May 20, 2001 to 
March 1, 2002.

2.  What evaluation is warranted for post traumatic stress 
disorder from March 2, 2002 to March 3, 2004?

3.  What evaluation is warranted for post traumatic stress 
disorder from March 4, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In a January 2008 rating decision VA increased the rating 
assigned for disability due to PTSD to 50 percent, effective 
April 1, 2002.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was remanded by the Board in July 2004 and 
November 2005 so that additional development of the evidence 
could be conducted.  


FINDINGS OF FACT

1.  For the period from May 20, 2001 to March 1, 2002, the 
preponderance of the probative evidence shows that the 
veteran's post traumatic stress disorder was not manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  From March 2. 2002 to March 3, 2004, the veteran's post 
traumatic stress disorder was manifested by occupational and 
social impairment, with deficiencies in most areas.

3.  From March 4, 2004 to the present the veteran's post 
traumatic stress disorder  has been manifested by total 
occupational and social impairment.




CONCLUSIONS OF LAW

1.  From May 20, 2001 to March 1, 2002, a rating in excess of 
30 percent for the veteran's post traumatic stress disorder 
was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code (Code) 9411 (2007).

2.  From March 2, 2002 to March 3, 2004, a 70 percent rating 
for post traumatic stress disorder was warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.10, 4.130, Code 9411.

3.  Since March 4, 2004, a 100 percent evaluation for post 
traumatic stress disorder has been warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130, Code 9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2002 
correspondence, attachments to August 2002 correspondence, 
and in an April 2008 supplemental statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. The supplemental 
statement of the case informed the veteran of the specific 
rating criteria which would provide a basis for an increased 
rating.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was readjudicated in the April 2008 
supplemental statement of the case.  The supplemental 
statement of the case also provided adequate notice of how 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication, and the 
foregoing notice rebuts any suggestion that the appellant was 
prejudiced by VA's timing of the notice. 

Factual Background

The veteran essentially contends that the severity of his 
PTSD symptoms warrant the assignment of a higher rating.  He 
filed his claim for an increased rating on May 20, 2002.  
Hence, under the provisions of 38 C.F.R. § 3.400(o)(2) 
(2007), the pertinent period is the term since May 20, 2001. 

The report of a May 2001 VA PTSD examination shows that the 
veteran complained of sleep problems with nightmares.  He 
also complained of being constantly angry, irritable, and 
socially isolated.  He noted that he worked a part-time job 
at night.  He described needing to constantly check his doors 
and windows, and feeling physically anxious.  He did describe 
feeling very happy in his part time job, and having been 
continuously married since 1970.  

Mental status examination showed the veteran to be alert and 
oriented in all three spheres.  His conversation was goal 
directed, relevant, coherent, and organized.  Mood was 
described as moderately dysphoric.  His affect was reasonably 
responsive.  His memory and intellect were described as 
intact.  Insight and judgment showed no major impediments.  
Memory was intact.  The examiner opined that the veteran's 
depression was probably worse when the appellant had to 
"deal with the world."  The examiner diagnosed moderate to 
moderately severe post traumatic stress disorder.  A global 
assessment of functioning score of 55 was provided.  

The appellant was hospitalized at a VA Medical Center for 
treatment of post traumatic stress disorder from December 31, 
2001 to March 1, 2002 for which he has previously been 
awarded a temporary total rating under 38 C.F.R. § 4.29 
(2007).

His March 2002 VA Medical Center discharge summary included a 
diagnosis of post traumatic stress disorder and a global 
assessment of functioning score of 42.  The veteran was 
admitted for his inability to communicate, emotional 
problems, and trouble sleeping.  While admitted, examination 
showed the veteran to be emotionally inappropriate to thought 
content.  He had bursts of anger and hostility.  He did not 
well in crowds.  The veteran admitted to suicidal ideation 
but with no plan.  He also indicated that he had experienced 
homicidal ideation.  He was disoriented to person and place.  
Memory was impaired.  The examiner commented that the veteran 
had significant underlying depression and significant post 
traumatic stress disorder.  

A July 2002 VA outpatient treatment report shows that the 
veteran was alert and well groomed.  No current suicidal 
ideation, homicidal ideation, or hallucinations were noted.  
His affect was tearful, and his mood was sad and depressed.  
Speech was fluent.  Insight and judgment were described as 
fair.  Post traumatic stress disorder was diagnosed, and a 
global assessment of functioning score of 35-45 was 
presented.  

The report of a July 25, 2002 VA PTSD examination shows that 
the veteran complained of unobserved panic attacks occurring 
three to four times a week.  He also complained of increased 
irritability and needing to leave work in order to avoid 
altercations with others.  Mental status examination showed 
the veteran to be alert and oriented in all three spheres.  
He complained of both suicidal and homicidal ideation.  
Grooming and hygiene were good.  Memory was grossly intact.  
The veteran claimed to sleep four hours a night, accompanied 
by frequent nightmares.  He added that he was hypervigilent.  
The examiner noted that the veteran's account of his prior 
stressors had changed which might represent psychogenic 
amnesia and more severe post traumatic stress disorder.  
Moderate post traumatic stress disorder was diagnosed.  A 
global assessment of functioning score of 55 was provided.  

An August 2002 VA outpatient treatment record reports 
complaints of anxiety attacks three to four times a week, 
accompanied by an irritable mood.  He did note better 
conditions at home.  He was noted to work part-time as a 
security guard during the night shift.  He was well groomed.  
His mood was restricted, and he denied current suicidal or 
homicidal ideation.  Insight and judgment were fair.  He did 
complain of paranoid ideation but not of hallucinations.  
Post traumatic stress disorder was diagnosed, and a global 
assessment of functioning score of 35-45 was provided.  

A March 4, 2004 VA physician statement reports his treatment 
of the veteran for post traumatic stress disorder since 2002.  
The veteran was reported to complain of nightmares almost 
every night, of having difficulty sleeping, and of being 
chronically hypervigilent.  He reported intrusive memories 
and irritable mood.  The veteran also complained of poor 
concentration and problems with short term memory.  He 
described feeling sad, depressed, helpless, hopeless, and 
thinking of shooting himself.  The psychiatrist opined that 
he believed that the veteran was unemployable and permanently 
disabled.  

A June 2004 VA psychiatric note, completed by the 
psychiatrist who supplied the March 2004 statement, shows 
that the veteran recently lost his job after yelling at his 
manager.  He admitted to having other arguments with his 
manager and co-workers.  The veteran was well groomed and 
casually dressed.  His mood was restricted and he denied 
active suicidal or homicidal ideation.  The veteran noted 
that he was overwhelmed by his wife's illness.  Insight and 
judgment reportedly were fair to limited.  Post traumatic 
stress disorder was diagnosed, and a global assessment of 
functioning score of 45 was supplied.  

The veteran was afforded a VA PTSD examination on December 
14, 2004.  The examiner reviewed the claims folder.  The 
examination report shows that the veteran complained of sleep 
problems, only getting three to four hours a night.  He also 
reported nightmares at least three or four times per week.  
The veteran noted that he spent a lot of time alone in his 
room, and denied any specific socializations.  He also 
complained of anger and irritability.  He added that he 
suffered from an exaggerated startle response.  While 
providing a history of suicidal ideation, he denied having a 
current plan or intent.  The veteran reported last working in 
2004.  Problems and disagreements with his employers led to 
him losing jobs.

Mental status examination showed the veteran to be 
appropriately dressed, with clear thought process.  His 
speech was slow at times, halting, and distracted.  No 
indications of hallucinations or delusions were present.  He 
denied current suicidal or homicidal thoughts, but he did 
note a history of such problems.  He was fully alert and 
oriented in all three spheres.  Long term memory was good, 
while short term memory was significantly impaired.  No 
indications of ritualistic or obsessive behavior were 
present.  Psychometric testing was noted to support a 
diagnosis of PTSD with depression.  Extremely severe 
depression was also reported.  Moderate to severe post 
traumatic stress disorder was diagnosed, and a global 
assessment of functioning score of 50 was reported.  The 
examiner commented that the global assessment of functioning 
score represented serious symptoms and serious impairments in 
social and occupational functioning due solely top PTSD and 
related depression.  

The veteran was seen by a VA physician in May 2005.  He 
reported having chronic anxiety, nightmares, and flashbacks 
about Vietnam.  He described sleeping poorly, being 
chronically irritable, and having suicidal ideation.  
Hypervigilence, depression, hopelessness, helplessness, and 
crying spells were also reported.  Following a mental status 
examination the veteran was described as unemployable due to 
psychiatric pathology.  

The primary stressor related upon by the examiner in the 
diagnosis of the post traumatic stress disorder was confirmed 
by the U.S. Army & Joint Services Records Research Center 
(JSRRC)in April 2007.  Prior to that date an independently 
confirmed stressor was not of record.  

The RO, in January 2008, increased the rating assigned to the 
veteran's PTSD to 50 percent, effective from April 1, 2002.



Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 30 
percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).

Analysis

After considering all of the evidence of record, including 
particularly the above-referenced VA PTSD examination reports 
dated in May 2001, July 2002, and December 14, 2004, the 
Board finds that the veteran's PTSD did not warrant a rating 
in excess of 30 percent at any time from April 17, 2000, to 
March 31, 2002, nor is a rating in excess of 50 percent 
warranted from April 1, 2002, to December 14, 2004.  

In this regard, between May 20, 2001, and March 2, 2002, the 
medical evidence of record fails to demonstrate that the 
criteria necessary for the assignment of a 50 percent rating 
had been met.  Review of the May 2001 VA PTSD examination 
report reveals that the examiner did not, with the exception 
of a moderately dysphoria mood, find that the veteran 
suffered from any of the symptoms necessary for the 
assignment of a 50 percent rating.  See Code 9411.  Further, 
a global assessment of functioning score of 55 was provided.  
Such a score indicates that the veteran had "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  

Following a two month hospitalization the veteran was seen 
for a VA examination on March 2, 2002.  At that time both 
suicidal and homicidal ideation were noted.  The examiner 
also found that the appellant had significant post traumatic 
stress disorder and assigned a global assessment of 
functioning score of 42, which reflects serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  In light of that finding, the assignment of a 
global assessment of functioning score between 35 and 45 in 
August 2002, and regular reports of both suicidal and 
homicidal ideation the Board concludes that a 70 percent 
rating for post traumatic stress disorder was in order 
effective from March 2, 2002 to March 3, 2004.  A higher 100 
percent evaluation was not in order during that term in the 
absence of total occupational and social impairment, and such 
signs as a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, and/or 
grossly inappropriate behavior.

On March 4, 2004, however, and on several occasions 
thereafter, VA examiners found that the appellant's post 
traumatic stress disorder rendered the appellant 
unemployable.  Increased psychiatric pathology was also 
noted.  In light of that finding and the serious pathology 
presented from that date onward, the Board awards a 100 
percent rating for post traumatic stress disorder from March 
4, 2004.


ORDER

A rating in excess of 30 percent for post traumatic stress 
disorder from may 20, 1001, to March 1, 2002, is denied.  

A 70 percent rating for post traumatic stress disorder from 
March 2, 2002, to March 3, 2004, is granted subject to the 
laws and regulations governing the award of monetary 
benefits.

A 100 percent rating for post traumatic stress disorder from 
March 4, 2004, is granted subject to the laws and regulations 
governing the award of monetary benefits.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


